Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 1 of 16 Page ID
                                  #:6377




                   EXHIBIT B
        Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 2 of 16 Page ID
                                          #:6378



From:                               Hou, Alicia (Lax)
Sent:                               Tuesday, August 4, 2020 12:41 PM
To:                                 Mallory Biblo
Cc:                                 Daniel Charest; Novoa - External; Scheffey, Adrienne (Assoc-Den); Van Pelt, David (Ptnr-
                                    Lax); Gallion, Michael (Ptnr-Lax); Turner, Jonathan (Assoc-Lax)
Subject:                            RE: Novoa - Class Notice Program


Mallory,

You provided us with the draft notices in early July despite the fact the Court issued its certification order last
December. We presume it took you the over seven months to draft and prepare those notices. Yet, you demanded GEO
provide comments to the seven notices within a mere fourteen days. In good faith, we provided comments by the
arbitrary deadline of July 27 that you unilaterally imposed. Since then, we’ve been diligently conferring and trying to
work with you around your internal deadlines.

Because you sent the revised notices (following our revisions) only 30 minutes before our call last Friday, I did not have
the chance to review them before we spoke. You represented on the call that you accepted many of our revisions;
based on that representation, we tried to focus the call on some of the larger issues like nationwide notice. However, it
seemed you had your mind made up on many of the issues -- several times during our call you stated you would proceed
with filing your motion and would no longer confer on certain points. After our call, I reviewed the notices only to see
that many of our substantive revisions were actually rejected. This is not a meaningful conferral under the FRCP.

While I understand plaintiffs will be filing the motion without any further conferral, I’d still like to address some of the
issues we see with your notices. We invite you to continue the conferral process in good faith.

General issues and observations
       Nationwide Class – some of the authority you cite appears to only hold that a request for monetary relief does
        not in and itself negate 23(b)(2) status, but doesn’t address the issue we raise of whether notice must be given to
        classes where the action seeks both monetary and injunctive relief. We note that notice under Rule 23 is created
        to ensure due process to absent class members. With that in mind, notice under 23(b)(2) may be necessary if
        where compensatory or punitive damages are at issue. See In re Monumental Life Ins. Co., 365 F.3d 408, 417 (5th
        Cir.2004) and Robinson v. Metro–North Commuter R.R. Co., 267 F.3d 147, 165–67 (2d Cir.2001); Molski v. Gleich,
        307 F.3d 1155, 1166 (9th Cir. 2002), opinion withdrawn and superseded, 318 F.3d 937 (9th Cir. 2003). It is still our
        position that notice is necessary because Plaintiffs have indicated compensatory and punitive damages are at
        issue. To the extent Plaintiffs take the position in the notice motion that no- notice is required, we will consider
        that a waiver of Plaintiffs’ right to compensatory or punitive damages for the class.
       Website – we cannot agree to anything until we see a mock-up. Again, your refusal to provide a mockup does not
        demonstrate a good faith conferral.
       You mention potential class members in India, but have only proposed only one metho d (press release) targeting
        Indian audiences.
       FN definitions – not neutral. See below for further clarification on our position.
       Transcript of all calls to the toll-free number – please agree to provide.
       JND Plan
             o Mail notice – do you plan on issuing mail notice?
             o The plan focuses almost exclusively on Spanish speaking individuals and those near the border.
             o The radio campaign is limited to two weeks.



                                                               1
       Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 3 of 16 Page ID
                                                    #:6379
Issues with specific notice formats [above general issues and our original comments/tracked changes are
fully incorporated below, whether or not expressly stated]

      Publication [Exhibit B]

          o The definition for “Uncompensated Work Program” is still inflammatory, e.g. having to work “for
            no money at all” and for an “arbitrary” period of time.
          o None of our language that we added in the third to last paragraph was considered. Our proposed
            language was reasonable – rather than paraphrasing plaintiffs’ claims with arguably
            inflammatory language, we suggested simply using the formal causes of action. We also think its
            is reasonable to include a line that GEO not only denies liability, but that GEO’s position is that it
            has fully complied all laws.
          o By failing to incorporate our revisions, GEO does not see how this can be the “best notice under
            the circumstances” required by Rule 23.

      Digital media samples [Exhibit C]

          o We understand your position is that the website will not be ready prior to the day you wish to
            file your motion re notice. Please note we cannot agree to the contents of the notice without
            seeing what the website will look like and what information it will contain.

      Radio scripts [Exhibit D]

          o As discussed on our call, we would like to see the website and Spanish text before we can
            agree. Your refusal to provide the website and Spanish translation prior to filing the motion again
            constitutes a bad faith conferral.
          o The TRAC database reflects the top 5 countries represented at Adelanto as of July 2019 to be
            Mexico, El Salvador, Guatemala, Honduras and India. In fact Honduras and India nearly equal
            each other in terms of numbers of people represented. Please let us know if you will issue notice
            to detainees located in India outside of the press release.

      Press release [Exhibit E]

          o The definition for “Uncompensated Work Program” is still inflammatory, e.g. having to work “for
            no money at all” and for an “arbitrary” period of time.
          o None of our language that we added in second un-indented paragraph was considered. Our
            proposed language was reasonable – rather than paraphrasing plaintiffs’ claims with arguably
            inflammatory language, we suggested simply using the formal causes of action. We also think its
            is reasonable to include a line that GEO not only denies liability, but that GEO’s position is that it
            has fully complied all laws.
          o By failing to incorporate our revisions, GEO does not see how this can be the “best notice under
            the circumstances” required by Rule 23.

      Email [Exhibit F]

          o The reasonable language we proposed in the second paragraph of the body text was not
            considered. Our proposed language was reasonable – rather than paraphrasing plaintiffs’ claims
            with arguably inflammatory language, we suggested simply stating that the lawsuit alleges GEO
                                                       2
        Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 4 of 16 Page ID
                                                         #:6380
               violated labor laws. We also think it is reasonable to include a line that GEO not only denies
               liability, but that GEO’s position is that it has fully complied all laws.
           o Organizations – in Dan’s July 2 email he stated the e-mail would be sent to churches and key relief
               organizations. There was no mention of legal services organizations such as those included in
               the list you sent me yesterday. We do not believe it is appropriate to include groups that primarily
               provide legal services as it is likely that a class member who receives the notice from an attorney
               may be confused about his or her right to have her own attorney or class counsel as opposed to
               the attorney providing him or her with the notice. In addition, we have concerns about the ethical
               obligations of those attorneys who further disseminate the notice, which could be construed as
               a solicitation.

         Long form notice [Exhibit G]

             o   None of the language we proposed in the first paragraph of page 1 and on Item 2 of page 3 was
                 considered. Our proposed language was reasonable – rather than paraphrasing plaintiffs’ claims
                 with arguably inflammatory language, we suggested simply using the formal causes of
                 action. We also think its is reasonable to include a line that GEO not only denies liability, but that
                 GEO’s position is that it has fully complied all laws.
             o   All other issues outlined above are incorporated here.


Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Mallory Biblo <mbiblo@burnscharest.com>
Sent: Tuesday, August 4, 2020 6:42 AM
To: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Cc: Daniel Charest <dcharest@burnscharest.com>; Novoa - External <Novoa-External@burnscharest.com>; Scheffey,
Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>;
Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Subject: Re: Novoa - Class Notice Program

Alicia,

Thanks for the email.

We sent GEO the notice documents and a description of the plan on July 2 and
requested comments by July 16. Although you had represented that GEO would provide
comments by the 16th, Plaintiffs did not receive any comments from GEO until July
27th. On the 27th, the parties had a lengthy meet and confer via telephone, which
resulted in Plaintiffs accepting several of GEO’s comments to the notice documents and
plan. For example, Plaintiffs agreed to change the website to the one suggested by
GEO, Plaintiffs added language that was suggested by GEO related to FRCP
32(c)(2)(B)(iv), and Plaintiffs accepted several of GEO’s line edits. On that call, GEO
also requested that Plaintiffs provide the Notice Plan and the list of churches and key
organization that Plaintiffs intend to send the email notice to, which I sent to you on the

                                                                 3
     Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 5 of 16 Page ID
                                          #:6381
30th. I also sent you the revised versions of the notice documents on the morning of
the 31st before our second meet and confer that afternoon. A few hours after the meet
and confer, as requested, I sent you Plaintiffs’ position with respect to notice of the
injunctive class. I have yet to receive GEO’s position.

Since the 27th, we have not received any additional comments from GEO. I have
invited you to suggest language for the digital ads, which you have not provided. I
invited you to provide demographics on the detainee population to determine if notice
needs to be sent to additional countries, you have not sent that information.

On the July 27th meet and confer, GEO mentioned the need to extend deadlines and the
trial date to provide more time for the notice. That position is unacceptable to Plaintiffs
given the amount of time that they have waited for GEO to engage with respect to
notice. So, Plaintiffs will file the proposed plan that has incorporated numerous
comments by GEO this afternoon.

Thanks,

Mallory Biblo
469.914.7610 direct
262.227.0685 mobile


From: "alicia.hou@akerman.com" <alicia.hou@akerman.com>
Date: Monday, August 3, 2020 at 7:40 PM
To: Mallory Biblo <mbiblo@burnscharest.com>
Cc: Daniel Charest <dcharest@burnscharest.com>, Novoa - External <Novoa-External@burnscharest.com>,
Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
Michael Gallion <michael.gallion@akerman.com>
Subject: RE: Novoa - Class Notice Program

Hi Mallory,

While we appreciate that we’ve agreed on some aspects of the notice, we want to clarify that there are still several
issues in dispute, particularly now that we see you did not accept many of our proposed revisions to the notices—copies
of which we did not receive until this morning thirty minutes before our second conferral call this past Friday.

We are preparing further comments to the notices and will send shortly.

Thanks,

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Mallory Biblo <mbiblo@burnscharest.com>
Sent: Friday, July 31, 2020 1:30 PM
To: Hou, Alicia (Lax) <alicia.hou@akerman.com>
                                                                 4
      Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 6 of 16 Page ID
                                        #:6382
Cc: Daniel Charest <dcharest@burnscharest.com>; Novoa - External <Novoa-External@burnscharest.com>; Scheffey,
Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax) <david.vanpelt@akerman.com>;
Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Subject: Re: Novoa - Class Notice Program

Alicia,

Thanks for the call earlier this week and the call earlier today. Besides the issue of
notice of the FRCP 23(b)(2) class, it seems to me that the parties are just about at an
agreement on the notice documents (especially, with respect to the major pieces of
plan).

With respect to notice of the FRCP 23(b)(2) class, plaintiffs’ position is that no notice is
required and plaintiffs do not intend to provide notice. Plaintiffs sought a class pursuant to
FRCP 23(b)(2), and the Court certified that class. There is no nationwide class certified
pursuant to FRCP 23(b)(3). Additionally, where equitable relief is sought, a request for
monetary relief does not destroy Rule 23(b)(2) status. Murray v. Local 2620, Dist. Council
57, Am. Fed’n of State, Cty., & Mun. Employees, AFL-CIO, 192 F.R.D. 629, 636–37 (N.D.
Cal. 2000); see Molski v. Gleich, 318 F.3d 937, 952, (9th Cir. 2003) (“Notice for a Rule
23(b)(2) class is discretionary under Rule 23(d)(2)”); Souza v. Scalone, 64 F.R.D. 654, 658
(N.D. Cal. 1974), vacated on other grounds, 563 F.2d 385 (9th Cir. 1977). (“Where the
monetary relief sought is integrally related to and would directly flow from the injunctive or
declaratory relief sought, 23(b)(2) status is appropriate.”).

If you have some language that you would like us to consider with respect to the social
media ads (Exhibit C), please send that over. And, if you have the information
regarding top five countries, please send that over as well.

Let me know if you need anything else from me.

Thanks,

Mallory

Mallory Biblo
469.914.7610 direct
262.227.0685 mobile


From: Mallory Biblo <mbiblo@burnscharest.com>
Date: Friday, July 31, 2020 at 12:25 PM
To: Alicia Hou <alicia.hou@akerman.com>
Cc: Daniel Charest <dcharest@burnscharest.com>, Novoa - External <Novoa-External@burnscharest.com>,
Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
Michael Gallion <michael.gallion@akerman.com>
Subject: Re: Novoa - Class Notice Program

Alicia,

                                                       5
     Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 7 of 16 Page ID
                                         #:6383
Attached are updated versions of the notice documents.

Here is what I did – I went back to plaintiffs’ original versions and made changes in
redline. I incorporated the majority of GEO’s edits, comments, etc.

Thanks,

Mallory Biblo
469.914.7610 direct
262.227.0685 mobile


From: Mallory Biblo <mbiblo@burnscharest.com>
Date: Thursday, July 30, 2020 at 4:29 PM
To: Alicia Hou <alicia.hou@akerman.com>
Cc: Daniel Charest <dcharest@burnscharest.com>, Novoa - External <Novoa-External@burnscharest.com>,
Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
Michael Gallion <michael.gallion@akerman.com>
Subject: Re: Novoa - Class Notice Program

Alicia,

Attached is the Notice Plan and list of outreach contacts where email notice will be
sent. I should also be able to send you updated drafts of the notice documents before
our call tomorrow.

Further, do you have any case law or other authority to support your request for
“transcripts of all calls received by the phone number listed as well as any queries made
to the website prior to attorney contact”?

Thanks,

Mallory Biblo
469.914.7610 direct
262.227.0685 mobile


From: "alicia.hou@akerman.com" <alicia.hou@akerman.com>
Date: Monday, July 27, 2020 at 2:48 PM
To: Mallory Biblo <mbiblo@burnscharest.com>
Cc: Daniel Charest <dcharest@burnscharest.com>, Novoa - External <Novoa-External@burnscharest.com>,
Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>,
Michael Gallion <michael.gallion@akerman.com>
Subject: RE: Novoa - Class Notice Program

To clarify, we also have comments to Exhibit C. Thanks.

Alicia Hou
                                                          6
       Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 8 of 16 Page ID
                                         #:6384
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Hou, Alicia (Lax)
Sent: Monday, July 27, 2020 11:45 AM
To: Mallory Biblo <mbiblo@burnscharest.com>
Cc: Daniel Charest <dcharest@burnscharest.com>; Novoa-OC <novoa-OC@burnscharest.com>; Novoa - External
<Novoa-External@burnscharest.com>; Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt,
David (Ptnr-Lax) <david.vanpelt@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Subject: RE: Novoa - Class Notice Program

Mallory,

Attached are the notices with our comments. We also have comments to Exhibit B, which we’ll discuss with you on the
call. Talk soon.

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Hou, Alicia (Lax) <alicia.hou@akerman.com>
Sent: Monday, July 27, 2020 7:43 AM
To: Mallory Biblo <mbiblo@burnscharest.com>
Cc: Daniel Charest <dcharest@burnscharest.com>; Novoa-OC <novoa-OC@burnscharest.com>; Novoa - External
<Novoa-External@burnscharest.com>; Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt,
David (Ptnr-Lax) <david.vanpelt@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Subject: Re: Novoa - Class Notice Program

Thanks. We’ll send comments shortly.

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com


        On Jul 27, 2020, at 7:09 AM, Mallory Biblo <mbiblo@burnscharest.com> wrote:

        Alicia – I am going to send out a calendar invite with dial-in information for
        1600 CST. Please let me know if you are not available at that time and
        provide a better time. Also, when can we expect GEO’s comments to the
        notice documents?

        Mallory Biblo
        469.914.7610 direct
        262.227.0685 mobile
                                                                 7
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 9 of 16 Page ID
                                  #:6385


From: Daniel Charest <dcharest@burnscharest.com>
Date: Thursday, July 23, 2020 at 9:26 PM
To: Alicia Hou <alicia.hou@akerman.com>, Mallory Biblo <mbiblo@burnscharest.com>
Cc: Novoa-OC <novoa-OC@burnscharest.com>, Novoa - External <Novoa-
External@burnscharest.com>, Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David
Van Pelt <david.vanpelt@akerman.com>, Michael Gallion <michael.gallion@akerman.com>
Subject: Re: Novoa - Class Notice Program

Thanks, Alice, for responding. Unfortunately, I have another appointment at
that time. I could go an hour later (1600 central) if that works for you.
Please let us know. All the best.

Daniel H. Charest
469.904.4555 direct
214.681.8444 mobile

From: Alicia Hou <alicia.hou@akerman.com>
Date: Thursday, July 23, 2020 at 6:05 PM
To: Mallory Biblo <mbiblo@burnscharest.com>, Daniel Charest <dcharest@burnscharest.com>
Cc: Novoa-OC <novoa-OC@burnscharest.com>, Novoa - External <Novoa-
External@burnscharest.com>, Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David
Van Pelt <david.vanpelt@akerman.com>, Michael Gallion <michael.gallion@akerman.com>
Subject: RE: Novoa - Class Notice Program

Hi Mallory,

How about Monday at 3 CST? We will provide comments in advance of the call. Thanks.

Alicia Hou
Special Counsel
Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
alicia.hou@akerman.com

From: Mallory Biblo <mbiblo@burnscharest.com>
Sent: Wednesday, July 22, 2020 9:35 AM
To: Daniel Charest <dcharest@burnscharest.com>; Hou, Alicia (Lax) <alicia.hou@akerman.com>
Cc: Novoa-OC <novoa-OC@burnscharest.com>; Novoa - External <Novoa-External@burnscharest.com>;
Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Van Pelt, David (Ptnr-Lax)
<david.vanpelt@akerman.com>; Gallion, Michael (Ptnr-Lax) <michael.gallion@akerman.com>
Subject: Re: Novoa - Class Notice Program

Alicia,

Please provide an update as to when we can expect comments on the notice
program from GEO. Also, let’s get a call to discuss the notice program/meet
and confer on the calendar on Monday, June 27th. We are available on
                                                        8
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 10 of 16 Page ID
                                        #:6386
 Monday before 3 PM CST – so, let me know what time is best for you, and I
 will circulate a calendar invite with dial-in information.

 Thanks,

 Mallory Biblo
 469.914.7610 direct
 262.227.0685 mobile


 From: Daniel Charest <dcharest@burnscharest.com>
 Date: Friday, July 17, 2020 at 10:07 AM
 To: Alicia Hou <alicia.hou@akerman.com>, Mallory Biblo <mbiblo@burnscharest.com>
 Cc: Novoa-OC <novoa-OC@burnscharest.com>, Novoa - External <Novoa-
 External@burnscharest.com>, Adrienne Scheffey <Adrienne.scheffey@akerman.com>, David
 Van Pelt <david.vanpelt@akerman.com>, Michael Gallion <michael.gallion@akerman.com>
 Subject: Re: Novoa - Class Notice Program

 Just to be clear, Alicia, that is the deadline for input from our perspective.
 Given the complexity of the documentation, we encourage GEO to respond
 earlier to enhance cooperation. The less time we have to react and discuss,
 the less input we can accept. Thanks.

 Daniel H. Charest
 469.904.4555 direct
 214.681.8444 mobile

 From: Alicia Hou <alicia.hou@akerman.com>
 Date: Friday, July 17, 2020 at 10:58 AM
 To: Mallory Biblo <mbiblo@burnscharest.com>
 Cc: Daniel Charest <dcharest@burnscharest.com>, Novoa-OC <novoa-OC@burnscharest.com>,
 Novoa - External <Novoa-External@burnscharest.com>, Adrienne Scheffey
 <Adrienne.scheffey@akerman.com>, David Van Pelt <david.vanpelt@akerman.com>, Michael
 Gallion <michael.gallion@akerman.com>
 Subject: Re: Novoa - Class Notice Program

 Mallory and Daniel,

 Thank you for the additional time. We will have comments by then.

 Alicia Hou
 Special Counsel
 Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
 D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
 alicia.hou@akerman.com




                                               9
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 11 of 16 Page ID
                                  #:6387



       On Jul 17, 2020, at 7:56 AM, Mallory Biblo <mbiblo@burnscharest.com> wrote:

       Alicia,

       Plaintiffs will move the court on August 3 for approval of the
       notice program. We invite GEO to comment before then and to
       engage in the meet and confer process required by LR 7-3 on or
       before July 27. If GEO does not respond, or decides not to
       engage in the M&C process, Plaintiffs will move forward with the
       filing and note GEO's silence on the matter.

       Thanks,

       Mallory Biblo
       469.914.7610 direct
       262.227.0685 mobile


       From: Daniel Charest <dcharest@burnscharest.com>
       Date: Friday, July 17, 2020 at 9:51 AM
       To: Alicia Hou <alicia.hou@akerman.com>, Mallory Biblo
       <mbiblo@burnscharest.com>
       Cc: Novoa-OC <novoa-OC@burnscharest.com>, Novoa - External <Novoa-
       External@burnscharest.com>
       Subject: Re: Novoa - Class Notice Program

       What is the expected timing, Alicia? We have provided two
       weeks for comment and need to press forward. Thanks.

       Daniel H. Charest
       469.904.4555 direct
       214.681.8444 mobile

       From: Alicia Hou <alicia.hou@akerman.com>
       Date: Friday, July 17, 2020 at 10:29 AM
       To: Mallory Biblo <mbiblo@burnscharest.com>
       Cc: Daniel Charest <dcharest@burnscharest.com>, Novoa-OC <novoa-
       OC@burnscharest.com>, Novoa - External <Novoa-External@burnscharest.com>
       Subject: Re: Novoa - Class Notice Program

       Thanks for following up Mallory. We should’ve reached out yesterday, but will
       need additional time to get back to you. We’ll revert shortly.

       Alicia Hou
       Special Counsel
                                              10
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 12 of 16 Page ID
                                            #:6388
        Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
        D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
        alicia.hou@akerman.com




             On Jul 17, 2020, at 7:24 AM, Mallory Biblo
             <mbiblo@burnscharest.com> wrote:

             Alicia,

             We were expecting GEO’s comments to the notice
             documents yesterday but have not received
             them. Does GEO still intend to provide
             comments? If so, when can we expect them?

             Thanks,

             Mallory Biblo
             469.914.7610 direct
             262.227.0685 mobile


             From: "alicia.hou@akerman.com" <alicia.hou@akerman.com>
             Date: Wednesday, July 8, 2020 at 2:23 PM
             To: Daniel Charest <dcharest@burnscharest.com>
             Cc: Novoa-OC <novoa-OC@burnscharest.com>, Novoa - External
             <Novoa-External@burnscharest.com>
             Subject: FW: Novoa - Class Notice Program

             Hi Daniel,

             David forwarded me your e-mail. We will be providing comments by
             July 16. By the way, I’ve joined the Akerman team working on this
             matter – can you add me to your e-mail distribution list so I can
             receive e-mails like the below?

             Thank you,

             Alicia Hou
             Special Counsel
             Akerman LLP | 601 West Fifth Street, Suite 300 | Los Angeles, CA 90071
             D: 213 533 5907 | T: 213 688 9500 | F: 213 627 6342
             alicia.hou@akerman.com

                                                   11
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 13 of 16 Page ID
                                  #:6389



             vCard | Profile

                   The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct
                   file and location.




             CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and
             confidential, and is intended only for the use of the individual or entity named above. If the reader
             of this message is not the intended recipient, you are hereby notified that any dissemination,
             distribution or copying of this communication is strictly prohibited. If you have received this
             transmission in error, please immediately reply to the sender that you have received this
             communication in error and then delete it. Thank you.



                                                From: Daniel Charest < >
                                                Sent: Wednesday, July 8, 2020 8:34 AM
                                                To: Novoa-OC < >
                                                Cc: Novoa - External < >
                                                Subject: Re: Novoa - Class Notice Program

                                                Just following up here. Do defendants
                                                intend to provide comments? We are
                                                happy to wait until 7/16 as set out below
                                                for GEO’s input. But I would have
                                                expected some indication either way
                                                from defendants. Please advise. Thanks.

                                                Daniel H. Charest
                                                469.904.4555 direct
                                                214.681.8444 mobile

                                                From: Daniel Charest
                                                <dcharest@burnscharest.com>
                                                Date: Thursday, July 2, 2020 at 1:14 PM
                                                To: Novoa-OC <novoa-OC@burnscharest.com>
                                                Cc: Novoa - External <Novoa-
                                                External@burnscharest.com>
                                                Subject: Novoa - Class Notice Program

                                                Team GEO:

                                                We have been working on the class
                                                notice program for this case. Here are
                                                our thoughts and plans. We intend to
                                                seek court approval but wanted to give

                                                                                                                                                             12
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 14 of 16 Page ID
                                    #:6390
                    GEO the opportunity to weigh in on the
                    submission.

                  In broad strokes, here are the concepts
                  behind the program we’ve developed
                  with our vendor. Efforts in the United
                  States consist of a summary notice in
                  Spanish in three leading Spanish-
                  language newspapers and a digital
                  campaign through the leading digital
                  network, Google Display Network (GDN),
                  targeting potential class members in
                  several western states. Efforts in
                  Mexico/Latin America consist of Spanish
                  radio and digital through GDN and the
                  social media platform, Facebook. An
                  email effort to relevant third-party
                  churches and relief organizations, an
                  internet search campaign, and the
                  distribution of a press release will extend
                  notice exposure further. The notice
                  administrator will also create (a) a
                  dedicated website accessible to people
                  within and outside the United States and
                  (b) a toll-free number featuring IVR and
                  live operator support in multiple dialects.
                  The notice program also includes the
                  posting of notice at relevant facilities
                  operated by GEO.

                  In addition to the generalized description
                  above, the notice program, as
                  envisioned, would include the following
                  components:
                     1. The notice administrator will
                        coordinate publication of a
                        shortened summary notice in the
                        following leading Spanish-language
                        publications: La Opinion, Excelsior
                        (Los Angeles and Orange County),
                        and El Chicano. The proposed
                        “Summary Notice” is attached
                        hereto as Exhibit B.

                     2. The notice administrator will
                        execute a regional digital notice
                        campaign targeting California, New
                        Mexico, Arizona, Nevada, Idaho,
                                       13
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 15 of 16 Page ID
                                      #:6391
                         Montana, Washington, and Oregon
                         through GDN. The notice
                         administrator will also execute an
                         international digital notice
                         campaign in Mexico, El Salvador,
                         Guatemala, and Honduras using
                         GDN and Facebook. In addition,
                         the notice administrator will
                         execute an internet search
                         campaign in Mexico, El Salvador,
                         Guatemala, and Honduras using
                         search engines such as Google and
                         Bing. All proposed digital ads are
                         attached hereto as Exhibit C.

                     3. The notice administrator will
                        prepare radio advertisements in
                        Spanish to run on news, talk radio,
                        and entertainment stations in
                        Mexico, El Salvador, Guatemala,
                        and Honduras. The proposed radio
                        script is attached hereto as Exhibit
                        D.

                     4. The notice administrator will cause
                        the distribution of a press release
                        to news lines throughout the U.S.,
                        Spanish Latin America, and India.
                        The proposed press release is
                        attached hereto as Exhibit E.

                     5. The notice administrator will send
                        an email campaign to key churches
                        and relief organizations in
                        California. The proposed email
                        notice is attached hereto as Exhibit
                        F.

                     6. The notice administrator will create
                        and maintain an informational
                        case-specific website on which
                        notices, other important court
                        documents, and Frequently Asked
                        Questions will be posted. In more
                        detail, the website will include an
                        email contact form, frequently
                        asked questions page, and links to
                        downloadable copies of the Long
                                      14
Case 5:17-cv-02514-JGB-SHK Document 303-3 Filed 08/24/20 Page 16 of 16 Page ID
                                    #:6392
                         Form Notice in English and
                         Spanish, and other important court
                         documents. The proposed Long
                         Form Notice is attached hereto as
                         Exhibit G.

                     7. The notice administrator will
                        maintain a toll-free information line
                        with IVR and live operators fluent
                        in multiple dialects that Class
                        Members can call for more
                        information about the case.

                  We intend to file the proposed notice
                  plan and order with the Court before the
                  end of the month. We’d like to represent
                  the submission as unopposed, so we
                  welcome GEO’s timey and reasonable
                  input. Please provide any edits,
                  comments, etc. to the attached
                  documents by July 16.

                  All the best.

                  Daniel H. Charest
                  Burns Charest LLP
                  900 Jackson Street
                  Suite 500
                  Dallas, Texas 75202
                  469.904.4555 direct
                  214.681.8444 mobile
                  469.444.5002 fax




                                      15
